Citation Nr: 1134415	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  07-38 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon
 
 
THE ISSUES
 
1.  Entitlement to service connection for a bilateral knee disability, secondary to a low back strain with residual chronic low back syndrome.  
 
2.  Entitlement to service connection for a bilateral lower extremity disability, secondary to a low back strain with residual chronic low back syndrome.  
 
 
REPRESENTATION
 
Appellant represented by: Oregon Department of Veterans' Affairs
 
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1975 to March 1978.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
In February 2010, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  
 
In June 2010, the Board remanded the case for additional development.  At that time, the issue was listed as entitlement to service connection for a bilateral lower extremity disability, to include knee instability, secondary to a low back strain with residual chronic low back syndrome.  Considering the medical evidence of record, the Board has rephrased the issues as stated above.  The Veteran is not prejudiced by this action.  Bernard v. Brown, 4 Vet. App. 384 (1993).
 
In April 2011, the Appeals Management Center (AMC) provided the Veteran's representative an opportunity to submit additional argument.  No response was received.  
 
In June 2011, the Veteran submitted a statement, apparently in response to the April 2011 supplemental statement of the case.  On review, this statement largely reiterates arguments and contentions already of record.  A remand for additional supplemental statement of the case is not required.  See 38 C.F.R. § 20.1304 (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 
 
FINDINGS OF FACT
 
1.  The preponderance of the evidence is against finding that a bilateral knee disability is related to active military service or service-connected low back disability; and there is no evidence of compensably disabling knee arthritis within one year following discharge from active duty service.  
 
2.  Resolving reasonable doubt in the Veteran's favor, a bilateral lower extremity disability manifested by radicular like pain is related to service-connected low back disability.  
 
 
CONCLUSIONS OF LAW
 
1.  A bilateral knee disability was not incurred during service, knee arthritis may not be presumed to have been incurred therein, and a bilateral knee disorder is not proximately due to or the result of service-connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  
 
2.  A bilateral lower extremity disability manifested by radicular like pain is secondary to service-connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.310.  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2005 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was provided notice how VA assigns disability ratings and effective dates in June 2010.  The issue was most recently readjudicated in the April 2011 supplemental statement of the case.  
 
VA has also satisfied its duty to assist.  The claims file contains service treatment records, VA medical records, and identified private medical records.  The Veteran was provided VA examinations in November 2005, April 2007, and August 2010.  Per the June 2010 remand instructions, the most recent examiner was requested to append a copy of his Curriculum Vitae to the examination report.  The Board acknowledges that the examiner did not do so.  Notwithstanding, the examination was conducted by a VA staff neurologist and contains findings sufficient for deciding the claim.  Overall, the purpose of the previous remand was accomplished.  As such, the Board declines to remand for further examination or information.  See Dyment v. West, 13 Vet. App. 141 (1999) (it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall v. West, 11 Vet. App. 268, 271 (1998)).  
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Factual Background
 
Service treatment records do not show any complaints or treatment related to the knees or lower extremities.  On examination for separation in February 1978, the lower extremities were reported as normal on clinical evaluation.  
 
On VA examination in August 1978, the Veteran reported some tingling in the legs, posteriorally, especially at the feet when bending over.  Physical examination showed no pathology in the hips, knees, or ankles.  
 
On VA examination in April 1980, the Veteran had no radicular symptoms but had fairly diffuse and poorly characterized leg pains.  The diagnosis was chronic lumbosacral strains syndrome, rule out axial arthropathy.  
 
On VA examination in February 1981, the Veteran reported shooting pains down the right leg, and sometimes down the left leg to the knee.  Physical examination showed no lower extremity neurological deficit. 
 
On VA examination in November 1997, the Veteran reported chronic low back pain which radiated into both buttock areas, worse on the right.  The right thigh had some pain radiating from the back.  Both knees had some discomfort and the right knee had some collapsing and some partial locking.  There was no objective evidence of lower leg pain or numbness.  The examiner indicated that chronic back pain was mostly at the low back and was diagnosed as chronic muscular strain.  Lumbar nerve roots were okay.  Associated lower extremity symptoms were diagnosed as referred discomfort from the back.  
 
On VA examination in November 2005, the Veteran reported daily low back pain with radicular symptoms to the knees and toe numbness.  He also reported a history of right knee degenerative joint disease and a torn medial meniscus.  He maintained that he injured his knee when his back pain was bad and his knees gave out.  The left knee was also reported to be somewhat symptomatic.  The examiner stated that bilateral knee instability was not related to the back disorder.  The examiner further stated that the right knee degenerative joint disease was fairly advanced and appeared to have been present for some time, which would tend to lead one to believe that the Veteran's knee instabilities, especially on the right, are related to knee disease and not to back disease.  Therefore, it was less likely as not that the Veteran's bilateral knee symptoms were due to his service-connected back condition.  The radicular symptoms, however, into the lower back area, were opined to definitely be related to the service-connected back problem.  Therefore it was opined that radicular symptoms were at least as likely as not due to service-connected back disability.  
 
In March 2006, the Veteran underwent a right knee arthroscopy.  
 
A March 2006 statement from Dr. E.Y. indicates the Veteran was being treated for restless leg syndrome.  
 
In October 2006, the Veteran was seen in the VA orthopedic clinic.  He complained of bilateral knee pain.  He reported a long standing history of back pain which he felt led to his knee problems.  In April 2010, the Veteran reported continued right knee pain.  X-rays revealed severe end stage degenerative joint disease of the right knee medial compartment.  There was moderate degenerative joint disease of the patellofemoral joint.  The assessment was advanced right knee degenerative joint disease.  The examiner noted that the Veteran was awaiting a disability decision prior to considering a total knee replacement.  The medical provider advised the Veteran that he could not link the low back to degenerative joint disease of the knees.  
 
On VA examination in April 2007, the Veteran complained of pain in the low back with radicular symptoms laterally to the level of the knees and occasionally, all the way to his toes.  He also reported muscular twitching and his legs jumping.  The diagnosis was a chronic lumbosacral strain superimposed on degenerative changes.  
 
At an April 2007 VA neurological examination the Veteran reported injuring his back in-service, and having chronic low back pain with some radiation of sharp pains into the thighs since.  The pain was reported to be greater on the right.  He also reported intermittent leg jerking for at least the past five years.  The diagnoses were (1) restless leg syndrome; (2) periodic limb movements of sleep versus nocturnal myoclonus; and 3) chronic low back pain/lumbar degenerative joint disease without evidence of radiculopathy or other peripheral neuropathy.  The examiner stated that the examination showed intact lower extremity strength, deep tendon reflexes and sensation which argued against any lower extremity peripheral neuropathy or radiculopathy.  The examiner opined that the appellant's lower extremity pain was most likely due to intermittent muscle spasm, which may be stemming from low back pain and degenerative joint disease of the hips/knees.  
 
Regarding restless leg syndrome, the examiner stated it is often a primary, or idiopathic condition, unrelated to other medical disease, which seemed most likely in this case.  It may also be related to a variety of painful conditions of the extremities, most commonly polyneuropathy or radiculopathy.  Other secondary causes were also noted.  In this case, the examiner stated that it seemed less than likely that restless leg syndrome or periodic limb movements of sleep were related to the low back condition because there was no objective evidence of radiculopathy on examination.  It was judged to be as likely as not that it could be related to degenerative disease in the knees.  The examiner further stated that segmental myoclonus needed to be considered, which was likely unrelated to the low back disorder, but could be due to daily vicodin use for low back and other joint pain.  
 
VA records dated in March 2010 indicate that the Veteran was asking for a disability letter for his service connected low back pain.  The examiner noted that the Veteran was currently 40 percent service connected and a disability letter was sent to release of information for consideration.  The Board is unable to locate such letter in the claims file.  Subsequent notes, however, indicate that the primary care provider was unable to perform disability evaluation and that he may refer to orthopedics and rehab medicine for evaluation.  A copy of this note was to be sent to release of information for further action.  
 
The Veteran underwent a VA neurological examination in August 2010.  The examiner reviewed the claims file and discussed the Veteran's medical history, to include reported symptoms in detail.  Following examination and diagnostic testing, the diagnoses were: (1) chronic low back pain/lumbar degenerative joint disease; (2) restless legs syndrome and periodic limb movements of sleep, associated with lower extremity paresthesias; (3) advanced degenerative joint disease of the knees with associated knee pain and instability.  
 
Regarding restless leg syndrome, the examiner stated that this is often a primary, or idiopathic condition related to dopamine deficiency in the basal ganglia, and was unrelated to other medical disease.  It may be related to a variety of painful conditions of the extremities, most commonly polyneuropathy or radiculopathy.  In this case, it seemed as likely as not that the restless leg syndrome was worsened by chronic arthritic knee pain.  The examiner opined that lower extremity pain was most likely due to degenerative joint disease of the hips/knees as well as back spasms with radiation of spasms into the legs.  Electromyography/nerve conduction studies showed no evidence of radiculopathy or polyneuropathy.  Nutritional deficiencies were ruled out as causes for restless leg syndrome and lower extremity paresthesias.  Lower extremity tingling seemed to be associated with sitting for a long period of time and with restless leg syndrome symptoms.  The examiner stated that overall, there was no evidence of radiculopathy or polyneuropathy and no evidence of peripheral nerve injury related to lumbar spine condition.  
 
Analysis
 
In September 2005, the Veteran submitted a claim of entitlement to service connection for a bilateral leg disability, claimed as secondary to his service-connected low back disability.  The Veteran is service-connected for a low back strain with residual chronic low back syndrome, evaluated as 40 percent disabling.  
 
In February 2006, the RO denied entitlement to service connection for a bilateral lower leg disability, including bilateral knee instability.  The Veteran subsequently perfected this appeal to that decision.  
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).
 
Service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).
 
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
Bilateral knee disability
 
The Veteran attributes his knee complaints to service-connected low back disability.  Evidence of record shows diagnoses of degenerative joint disease and instability.  
 
On review, the evidence of record does not show a chronic knee disorder in service.  Moreover, knee arthritis was not compensably disabling within one year following discharge from active service.  As discussed, the record contains various opinions regarding etiology of the Veteran's claimed lower extremity problems.  None of the opinions, however, relate the Veteran's knee problems to service or service-connected back disability.  
 
The Board has considered the Veteran's reports of knee problems since discharge and acknowledges that he is competent to report such symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  The Board observes, however, that there was no clinical evidence of knee pathology noted at separation or on VA examination in August 1978, and there is no evidence of a diagnosed bilateral knee disability for many years following service.  
 
The Board has also considered the Veteran's contentions that his current knee problems are related to his service-connected low back disability.  As a lay person, the Veteran is not competent to diagnose the etiology of his knee complaints or provide an opinion regarding the etiology of any knee disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
 
The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  
 
Bilateral lower extremity disability
 
Private and VA medical records show a diagnosis of restless leg syndrome.  There is no evidence of restless leg syndrome or other lower extremity disability during service or for many years thereafter and the record contains no evidence relating such to active service or events therein.  Medical opinions of record indicate that restless leg syndrome is primarily idiopathic and it was less likely that it was related to the low back because there was no objective evidence of radiculopathy.  The Board acknowledges the statements that restless leg syndrome could be related to or is worsened by degenerative disease in the knees.  As discussed above, entitlement to service connection for the knees is not in effect.
 
Notwithstanding, the Veteran also reports shooting or radicular type lower extremity pains independent of his restless leg syndrome.  The record shows a long history of complaints of lower extremity pain.  The Veteran is competent to report these symptoms.  Charles
.
The Board acknowledges that diagnostic testing did not confirm radiculopathy or polyneuropathy.  As discussed above, however, radicular symptoms have been medically related to the service-connected low back disability.  For example, the November 2005 VA examination indicated that radicular symptoms were at least as likely as not due to service-connected back condition.  Neurologic examinations in April 2007 and August 2010 related lower extremity pain to various conditions, including back pain and spasms.  
 
As illustrated in the factual background, the Veteran has various disabilities.  The etiology of his radicular like pain may never be known to a certainty.  Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  Thus, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a bilateral lower extremity disability manifested by radicular like pain is warranted.  See 38 C.F.R. § 3.102.  
 
 
ORDER
 
Entitlement to service connection for a bilateral knee disability is denied.  
 
Entitlement to service connection for a bilateral lower extremity disability manifested by radicular like pain is granted.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


